           Case 2:20-cv-00263-RSM-JRC Document 22 Filed 05/14/20 Page 1 of 6




  1                                                                   HONORABLE J. RICHARD CREATURA

 2

 3

 4

 5

 6

 7                                   TINITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                             AT SEATTLE
 9    ROBERT RUSSELL, individually,                                Case No. 2:20-cv -00263-JRC

10                            Plaintiff,                           PLAINTIFF'S MOTION TO SEAL
                                                                   DOCUMENTS FILED IN SUPPORT OF
11                                                                 MOTION FOR PRELIMINARY
                                                                   INJUNCTION AGAINST JOSEPH
1,2   JOSEPH SAMEC, individually; SEAN                             SAMEC
      BISHOP, individually; and JOHN DOES 1-10,
13
                              Defendants.                          NOTE ON MOTION CALENDAR: MAY
l4                                                                 29,2020
15

16
                                                 I. INTRODUCTION
I7
                Under LCR 5, this Courl should seal exhibits 1 - 12 (the "Exhibits") attached to the
18
      Declaration       of   Robert Russell ("Russell Declaration")l because they contain offensive,
t9
      outrageous, and defamatory materials published by Defendants Joseph Samec and Sean Bishop
20
      on various social media accounts, Federal courts in the Western District of Washington have
2I
      discretion to seal files and records         if   there is a compelling reason to do so, including the
22
      potential for dissemination of defamatory materials.
z5
                Here, the Exhibits plainly contain defamatory and lewd materials about Plaintiff Robert
24
      Russell    -   publications that Russell seeks to have de-published by means of his motion for
25

26    I Russell files his declaration in supporl of the contemporaneously filed Motion for Preliminary lnjunction.

      PLAINTIFF'S MOTION TO SEAL DOCUMENTS FILED IN SUPPORT                    OF                   BUCHALTER
      MorIoN FoR PRELIMINARY INJUNCTION AGAINST                    JOSEPH    SAMEC-l            t-?tXfi$,ililU$l3ill5#tt
      CASE NO. 2:20-CY-00263-JRC                                                                  'IELEPHONE: 205,31e.70s2




      BN 404 I 9802v2
             Case 2:20-cv-00263-RSM-JRC Document 22 Filed 05/14/20 Page 2 of 6




 1   preliminary injunction. Allowing such materials to continue circulating in public undermines

 2   the relief Russell seeks from this Court, and       will further compound the damages that Russeli
 a
 J   has already suffered. As such, Russell requests that this Court seal the Exhibits to prevent any

 4   further dissemination of defamatory materials as well as further harm to Russell,

 5                                     II. STATEMENT   OF RELEVANT FACTS

 6               For over      a   year, Defendants Joseph Samec and Sean Bishop have published and

 1   continue to publish offensive, defamatory, and outrageous material about Plaintiff Robert

 8   Russell.2 The Exhibits contain the following outrageous and offensive material:

 9                     o   Digitally-edited nude depictions of Russell;

10                     .   Digitally-edited photos of Russell with captions that he stoie money;

1l                     r   Images of Russell with affirmative statements that Russell engaged in Ponzi

t2                         schemes and/or committed crimes (e,g., larceny, embezzlement); and

13                     o   Image of Russell wirh caption that he is under investigation by the FBI and

l4                         Deparlment of Justice.3

15               Russell has made it very clear that such statements are outrageous, offensive, and total

I6   fabrications.a

l7               Since Defendants began publishing this false and offensive inforrnation about him,

18   Russell's friends and acquaintances have approached Russell to ask about the outrageous

I9   depictions and allegations against him.5 These individuals either saw the publications on social

20   media, or heard about them directly from Defendants.6 Some have expressed anger towards

21   Russell, and he has lost friends over the allegations.T These interactions have humiliated,

22   embarrassed, and angered Russell, who now suffers from insomnia, stress, dejection, anxiety,

z3
     2
         Dkl # 20 at pp.3-4,   1113.
24   3
         lbid,
     4
         See id. atp.4,114.
25   5
         Id. at p. 4, !f 15.
     6
         lbid,
26   7
         lbid.
     PLAINTIFF'S MOTION TO SEAL DOCUMENTS FILED IN SUPPORT OF                             BUCHALTER
                                                                                      1420 FIFTH AVENUE, SUITE 31OO
     MOTION FOR PRELIMINARY INJLTNCTION AGAINST JOSEPH SAMEC.2                          SEATTLE, WA 981.01 -"f %7
     CASE NO. 2:20 -CY -00263 -JRC                                                      TELEPHONE: 206.319,7052



     BN 404 I 9802v2
                 Case 2:20-cv-00263-RSM-JRC Document 22 Filed 05/14/20 Page 3 of 6




   I   and a decreased appetite.8

   2                  Russell also feels unsafe in his own community due to Samec's publications, which
   a
   J   have stirred up anger and resentment toward Russell.e Indeed, Samec has repeatedly

  4    encouraged others to share his posts on social media to purportedly rile up public resentment

   5   of Russell.l0 Samec has even advocated for physical violence against Russell.ll

   6                   III. CERTIFICATE            OF COMPLIANCE WITH LOCAL RULE 5(GX3)

  7                   Counsel for Plaintiff, Teva F, Sempel, certifies that on May 4,2020, he sent an emaii to

   8   Joseph samec requesting that the parties agree to stipulate to seal the Exhibits because they

  9    contained defamatory materials.l2 On the same day, Joseph Samec responded that he would not

10     agree to stipulate the sealing any documents.l3

1l                                                   IV. LEGAL ARGUMENT
t2         .          This Court should seal the Exhibits because they contain offensive, outrageous and

13     defamatory materials published by Defendants Samec and Bishop, This Courl has discretion to

t4     seal files and records, including the materials at issue here.ra Under LCR 5(g)(3XB), a motion

15     to seal must contain a specific statement of the applicable legal standard and address:

t6                        (1)      the legitimate private/public interests that warrant the relief sought;

1,7                       (2)      the injury that will result if the relief sought is not granted; and

18                        (3)      why a less restrictive alternative to the relief sought is not sufficient.

t9     Although a presumption exists in favor of access to judicial records, Russell can overcome this

20     by showing "compelling reasons" to seal the Exhibits.l5 A compelling reason exists if there is

21,    the polential for dissemination of defamatory materials.l6

22     8
         Dkt. # 2o ar p. 4,n17.
       e
         Id. at p. 4, lfl5.
./.J   10
          Id, atpp,3-4, fllT13, 15-i6.
       tt ld, at pp. 3-a,
                            fl13.
24     12
               Declaration of Teva Sempel, fllf4-5, Ex. l.
       t3
          Id. at tf5, Ex.    1

25     ta
          Kanakana v. City & Cty. of Honolulu,44l F.3d 1172, 1173 (9th Cir. 2006).
       t5
          Kamakana ,441 F.3d at I 178.
26     t6 Id,
              at 1119.
       PLAINTIFF'S MOTION TO SEAL DOCUMENTS FILED IN SUPPORT OF                                    BUCHALTER
                                                                                               1420 FIFTH AVENUE, SUITE 31OO
       MOTION FOR PRELIMINARY INJUNCTION AGAINST JOSEPH SAMEC-3                                  SEATTLE, WA 98101-1337
       CASE NO. 2:20 -CY -00263 -JRC                                                              TELEPHoNE: 206.319.7052



       BN 40419802v2
            Case 2:20-cv-00263-RSM-JRC Document 22 Filed 05/14/20 Page 4 of 6




 1                Here, Russell has a compelling reason to seal the Exhibits, which contain outrageous

 2   and defamatory materials. Although the public has an interest in access to                     judicial records, the

 3   Supreme Court has recognizedthat people like Russell have a prevailing interest in protecting

 4   their reputation from further harm.,t1 And the Ninth Circuit has said that a "compeliing reasons"

 5   sufficient to outweigh the public's interest in disclose and justify sealing records exists if there

 6   is a risk of further circulation of defamatory materials.ls As such, the Exhibits should be sealed,

 7                If this Courl does not seal the Exhibits,        Russell   will be subject to perpetual harrn.                So

 8   long as these materials circulate in public, he will continue to suffer severe emotional distress

 9   and further damage to his reputation and ability to do business. Moreover, Russell has already

10   narrowly tailored the Exhibits to ensure that nothing within the actual pleadings requires

11   redaction. Only the offending materials need to be sealed.                    If this Court     does not seal these

I2   documents, Bishop and Samec                wili   continue to use these materials to hatass, defame and

13   otherwise harm Russell in all aspects of his life. As such, this Court should seal the Exhibits to

I4   prevent any further dissemination of defamatory materials and further harm to Russell.

15                                                     V. CONCLUSION

T6                Because there are compelling reasons to do so, this Court should grant Russell's motion

l7   and seal the Exhibits to prevent further dissemination of the offensive, outrageous and

18
     tTSeeMilkovichv,LorainJournalCo.,4gl U.S. 1,22,110S.Ct.2695,2108,111L.Ed.2d1(1990)("Theright
t9   of a man to the protection of his own reputation fi'om unjustified invasion and wrongful hurt reflects no more than
     our basic concept of the essential dignity and worth of every human being-a concept at the root of any decent
20   systetn of ordered liberty.")(quoting Rosenblatt v. Baer,383 U.S. 75,92 (1966)(concurring opinion); Cf. Gertz v.
     Robert l4/elch, lnc.,418 U.S. 323,340 (1974)(emphasis added)(fT]here is no constitutional value in false
2I   statements of fact. Neither the intentional lie nor the careless eror materially advances society's interest in
     'uninhibited, robust, and wide-open' debate on public issues. They belong to that category of utterances which
22   'are no essential part ofany exposition of ideas, and are of such slight social value as a step to truth that any benefit
     that tnay be derivedfrom them is.clearly outweighed by the social interest in order and morali4t.) (internal citations
23   ornitted).
     18
          Kamakana, 447 F ,3d at l179 (9th Cir. 2006)("[C]ornpelling reasons" sufficient to outweigh the public's interest
24   in disclosure and justi$r sealing coufi records exist when such "court files might have become a vehicle for
     inproper purposes," such as the use of records to gratify private spite, prornote public scandal, circulate libelous
25   staternents, or release trade secrets."); see also, Spreadbury v, Bitterroot Pub. Library, CV l l -64-M,DWM-JCL,
     20ll WL 5530577, at *2 (D. Mont. Nov. 14,2011)(granting motion to seal because plaintiffs perception that
26   police reporl contained defamatory information satisfies the compelling reasons standard).

     PLAINTIFF'S MOTION TO SEAL DOCUMENTS FILED IN SUPPORT OF                                           BUCHALTER
     MorloN  FoR PRELIMINARY INiuNCrloN AGAINST JOSEPH                          SAMEC-4             t*?1lfiS,1$ilU$l3ill3#oo
     CASE NO.       2:20-CY-00263-JRC                                                                 TELEPHoNE: 206.31e.70s2



     BN 40419802v2
         Case 2:20-cv-00263-RSM-JRC Document 22 Filed 05/14/20 Page 5 of 6




 I   defamatory material that are the subject of this Complaint,

 2   Dated: May      14,2020                      BUCHALTER
 a
 J

 4                                                By: /s/ Brad P. Thoreson
                                                      Brad P. Thoreson, WSBA #18190
 5                                                    Teva F. Sempel, WSBA#54896
                                                       1420 Fifth Avenue, Suite 3100
 6                                                     Seattle, WA 98101-1337
                                                       Telephon e: 206.3 19.1 052
 7                                                     Email : bthoreson@buchalter. com
                                                       Email : tsempel@buchalter. com
 8
                                                       Attorneys   for Plaintiff Robert Russell
 9

10

1l

t2

13

t4

15

T6

\7

18

19

20

2I
22

23

24

25

26
     PLAINTIFF'S MOTION TO SEAL DOCUMENTS FILED IN SUPPORT OF                         BUCHALTER
                                                                                  1420 FIFTH AVENUE, SUITE 31OO
     MOTION FOR PRELIMINARY INJUNCTION AGAINST JOSEPH SAMEC-5                        SEA]-|LE, WA 98l01-"n37
     CASE NO. 2:20-CY -00263-JRC                                                     TELEPHONE: 206.31 9.2052



     BN 40419802v2
          Case 2:20-cv-00263-RSM-JRC Document 22 Filed 05/14/20 Page 6 of 6




 I                                        CERTIFICATE OF SERVICE

 2             I hereby certify that on Muy 74,2020,I electronically filed the preceding document with

 J   the Clerk of the Court using the CM/ECF system which will send notification to the counsel of

 4   record in this case.

 5             I declare under penalty of perjury under the laws of the United   States of Arnerica that

 6   the foregoing is true and correct.

 7                                                  /s/ Marci L. Brandt
                                                    Marci L, Brandt, Legal Assistant
 8

 9

10

1l

12

13

t4

15


16

t7

18

t9

20

2l
22

23

24

25

26

     PLAINTIFF'S MOTION TO SEAL DOCUMENTS FILED IN SUPPORT OF                          BUCHALTER
                                                                                   1420 FIFTH AVENUE, SUITE 31OO
     MOTION FOR PRELIMINARY INJUNCTION AGAINST JOSEPH SAMEC-6                        SEAfiLE, WA 98101-1337
     CASE NO. 2:20 -CY -00263 -JRC                                                   TELEPHoN E: 206.379.7 052



     BN 404 I 9802v2
